Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 27 February 1807
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa.
Washington 27. Feby: 1807.

I received yesterday your letter of the 15th: and this morning that of the 17th: enclosing in the former a letter from to your Mamma, and in the latter, one to Mrs: Boyd—We are now at the last days of the Session, and you know how much we are oppress’d with public business at such times—This will give you my excuse for the shortness of this letter—It is not yet certain whether the members of the Senate, will be detained after the 3d: of March; it depends upon the circumstance of the Treaty’s arrival—It is now expected every hour; if it should come before Wednesday next, we shall not be detained—If not, we may possibly be detained a few days—Though I do not even in that case expect it—I have already engaged to take my passage with some other members on Wednesday morning, in a carriage for Annapolis—from whence I purpose to proceed the ensuing day to Philadelphia.
Mr: Daniel Clark the Delegate from the Orleans Territory, gives a Ball this Evening, which we are invited to attend, and to which we intend to go—It is to be at Stelle’s Hotel.
Mr: Daniel Clark is beyond all comparison, among the Ladies the most popular member of Congress that ever made his appearance at Washington.
I was last Evening at Mr: Boyd’s; where they are all tolerably well—The same at Mr: Hellen’s—Mrs: Hellen has never been out, in any Company through the Winter.
I hope you have before this time got through the great severity of the Season—Here it has been mild and fine for some days past—But the Season is later than I have ever before known here.—The Roads are just breaking up; and almost impassable from here to Baltimore.
My best love to the boys, and to Caroline—And believe me ever affectionately / Yours
J. Q. Adams